20-22476-rdd         Doc 1416         Filed 12/16/20 Entered 12/16/20 20:45:38                      Main Document
                                                  Pg 1 of 3


 Stephen E. Hessler, P.C.                                       Chad J. Husnick, P.C.
 Mark McKane, P.C. (admitted pro hac vice)                      Benjamin M. Rhode (admitted pro hac vice)
 Patrick Venter                                                 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS LLP                                           KIRKLAND & ELLIS INTERNATIONAL LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                             300 North LaSalle Street
 601 Lexington Avenue                                           Chicago, Illinois 60654
 New York, New York 10022                                       Telephone:      (312) 862-2000
 Telephone:     (212) 446-4800                                  Facsimile:      (312) 862-2200
 Facsimile:     (212) 446-4900

 Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )     Chapter 11
                                                                )
    FRONTIER COMMUNICATIONS                                     )     Case No. 20-22476 (RDD)
    CORPORATION, et al.,1                                       )
                                                                )
                                       Debtors.                 )     (Jointly Administered)
                                                                )

                           NOTICE OF FEES AND
                    EXPENSES OF KIRKLAND & ELLIS LLP
                 AND KIRKLAND & ELLIS INTERNATIONAL LLP,
        ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR
       THE FEE PERIOD FROM OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

             PLEASE TAKE NOTICE that, on August 21, 2020, the above-captioned debtors and

debtors in possession filed the Fifth Amended Joint Plan of Reorganization of Frontier

Communications Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy

Code [Docket No. 984] (as thereafter amended and supplemented from time to time, the “Plan”)

in the United States Bankruptcy Court for the Southern District of New York (the “Court”).2


1
     The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
     the large number of debtor entities in these chapter 11 cases, for which the Court has ordered joint administration,
     a complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
     provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
     noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of
     these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
2
     Capitalized terms used but otherwise not defined herein shall have the meaning ascribed to such terms in the Plan.
20-22476-rdd     Doc 1416      Filed 12/16/20 Entered 12/16/20 20:45:38            Main Document
                                           Pg 2 of 3



       PLEASE TAKE FURTHER NOTICE that, on August 27, 2020, the Court entered an

order confirming the Plan. See Findings of Fact, Conclusions of Law, and Order Confirming the

Fifth Amended Joint Plan of Reorganization of Frontier Communications Corporation and Its

Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1005].

       PLEASE TAKE FURTHER NOTICE that, in accordance with Article II.B.4 of the Plan,

Kirkland & Ellis LLP and Kirkland & Ellis International LLP (collectively, “K&E”), attorneys for

the above-captioned debtors and debtors in possession (collectively, the “Debtors”), hereby

provides notice (the “Fee Notice”) of its request for $ 1,324,657.50 in fees and $32,525.17 in

expenses in connection with services provided by K&E to the Debtors for the period from

October 1, 2020 through October 31, 2020.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Plan, statements

related to the fees requested in this Fee Notice are being provided to the Statement Parties

contemporaneously herewith. If no objections are filed within ten days after the filing of the

Fee Notice and the transmission of fee statements to the Statement Parties (the “Objection

Deadline”), the Debtors are authorized to pay the amounts requested herein without further notice

to parties or order of the Court.

       PLEASE TAKE FURTHER NOTICE that, to the extent that an objection to the

Fee Notice is received on or before the Objection Deadline, the Debtors shall withhold payment

of that portion of the fees to which the objection is directed and promptly pay the remainder of the

fees. To the extent such an objection is not resolved, it shall be preserved and scheduled for

consideration before the Court.




                                                 2
20-22476-rdd   Doc 1416    Filed 12/16/20 Entered 12/16/20 20:45:38       Main Document
                                       Pg 3 of 3



Dated: December 16, 2020         /s/ Stephen E. Hessler
New York, New York               Stephen E. Hessler
                                 Mark McKane, P.C. (admitted pro hac vice)
                                 Patrick Venter
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 - and -
                                 Chad J. Husnick, P.C.
                                 Benjamin M. Rhode (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Counsel to the Debtors and Debtors in Possession




                                           3
